DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to final Office action dated 03/15/2022 (“03-15-22 FOA”), Applicant filed remarks while canceling device claims 17-20 and adding new method claims 21-24 in after final reply dated 04/29/2022 (“04-29-22 AF-Reply”). 
Reasons for Allowance
Claims 1-16 and 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s cancelation of claims 17-20 render moot the prior art rejection based at least in part on Lee and Liu as set forth under line item number 1 of the 03-15-22 FOA. 
Claims 1-10 are allowed, for the reasons set forth under line item number 7 of the 02/03/2022 Office action. 
Claims 11-16 are allowed, for the reasons set forth under line item number 8 of the 02/03/2022 Office action.
New independent claim 21 is allowed, because it contains the allowable subject matter of independent claim 1 and is similar in scope. 
Dependent claims 22-24 are allowed, because they depend on allowed claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05 May, 2022
/John P. Dulka/Primary Examiner, Art Unit 2895